        Case 1:19-cv-03185-RDM Document 87-8 Filed 05/14/20 Page 1 of 5



                              Third Declaration of Elizabeth Jones


       I, Elizabeth Jones, submit the following declaration assessing the measures described by

the District of Columbia’s Department of Behavioral Health in response to the COVID-19

pandemic at St. Elizabeths Hospital.

I declare as follows:
       1.      I have over 35 years of experience managing the provision of services to people

with intellectual and behavioral health disabilities, including managing public sector psychiatric

hospitals in Massachusetts, Maine, and the District Columbia. My resume was filed with the

first declaration I submitted for this case. I have drawn on my administrative experience to

evaluate the actions described by the Defendants in this matter.

       2.      I have reviewed the report of Amicus Curiae Dr. Patrick Canavan, in addition to

the material I reviewed for my prior declarations.

       3.      It is my professional opinion that the current level of treatment occurring at St.

Elizabeths Hospital, as described by Dr. Canavan, falls far short of what patients need to

continue their recovery from the serious mental illness that necessitated admission to a

psychiatric institution. As reported to Dr. Canavan, by multiple individuals in care, “very little, if

any, treatment is occurring and…there is little for them to do on the units other than watch TV.”

The documentation of treatment hours confirmed that fewer than 100 hours of treatment have

been provided since April 1, 2020 in stark contrast to the almost 6000 hours just two months

earlier. Only 53 individuals out of a current census of 209 individuals have been prescribed

individual therapy sessions, to be conducted via teleconferencing. Yet, this therapy is “on hold”

for nine individuals (17%) for various reasons. The Therapeutic Learning Centers are closed and

both the current and anticipated efforts to substitute alternative treatment modalities are woefully
        Case 1:19-cv-03185-RDM Document 87-8 Filed 05/14/20 Page 2 of 5



inadequate.

       4.       The conditions at St. Elizabeths Hospital, as described in Dr. Canavan’s report,

are a clear risk to health and safety. They are drastic deterrents to treatment, recovery and timely

discharge; risk traumatizing patients and exacerbating symptoms of mental illness; and

inevitably will result in long lasting, if not permanent, damage to the individuals and their efforts

at recovery. These circumstances violate professional standards of care and treatment.

       5.      The standard expected practice at psychiatric hospitals, like Saint Elizabeths, is

that clinicians and treatment teams, along with the patient, develop Individual Recovery Plans

that are then implemented with fidelity. Based on Dr. Canavan’s report, Saint Elizabeths is not

implementing its treatment plans and steps have not been taken to modify them in light of this

health crisis. Therefore, patients simply are not receiving the services that their treatment teams

determined were essential for recovery and acceptable alternative strategies have not been

substituted.

       6.      It is critical that patients at Saint Elizabeths receive adequate individualized

counseling and support to manage their mental health in response to the crisis, including their

anxiety about the pandemic; grief counseling in response to peers or other friends and relatives

suffering from or dying from COVID-19; recreation time, including time each day to go

outdoors (consistent with COVID-19 restrictions); and enhanced access to social support from

friends and family in the community. Based on Dr. Canavan’s report, Saint Elizabeths has not

taken sufficient action to address behavioral health needs specifically arising from this crisis.

For example, the report does not document any actions underway to assist each patient who is

experiencing the stress, isolation and restrictions created by this pandemic. There is no

information about the strategies for recognizing and ameliorating, to the greatest degree possible,
        Case 1:19-cv-03185-RDM Document 87-8 Filed 05/14/20 Page 3 of 5



the emotional toll of this crisis on each individual confined to this institution.

       7.      Furthermore, Dr. Canavan’s report documented that it is unclear who is reviewing

incidents of restraint and/or seclusion and the Medical Director confirmed that he is not

reviewing incidents. This is not only contrary to expected practice but it raises serious concerns

about the lack of oversight and the status of effective treatment for those individuals

experiencing these restrictive practices.

       8.      Finally, it is indeed very troubling, and contrary to expected practice, that Dr.

Canavan’s report documents that the District of Columbia is failing to properly plan and timely

execute discharges from the Hospital. It is reported that the pre-COVID practice of reviewing the

“Ready-to-Discharge” List at biweekly meetings with staff at the Department of Behavioral

Health ceased in mid-March. As a result, discharge barriers are not identified and remedied.

Contacts with representatives from the community sector are seriously curtailed. The failure to

expedite appropriate discharge to an individualized community setting is contrary to standard

practice in the field and jeopardizes the individual’s recovery and emotional stability. As of May

6, 2020, there were 56 individuals on the “Ready-to Discharge” List. In addition, the practice of

discharging to shelters should be immediately discontinued. According to Dr. Canavan’s report,

16 individuals were sent to shelters from St. Elizabeths. This is flatly unacceptable and again

demonstrates the failure to plan and effectively implement expected discharge practices.

Placement in a shelter during this pandemic places the individual at serious risk of exposure to

infection.

       9.      It continues to be my professional opinion that, based on the number of people on

the Ready- to- Discharge List, if concentrated efforts were made, the District could discharge

these individuals from Saint Elizabeths and place them in the community because they present
        Case 1:19-cv-03185-RDM Document 87-8 Filed 05/14/20 Page 4 of 5



low-risk and may have homes or housing where they can receive appropriate supports. The

District’s lack of effort to effectuate these placements is troubling during the best of times, but

particularly concerning in light of the danger posed by COVID-19 exposure at the Hospital. Dr.

Canavan’s report clearly demonstrates that Saint Elizabeths is not the appropriate placement for

a significant number of patients in light of the COVID-19 pandemic.

       10.      St. Elizabeths is part of the District of Columbia’s mental health system. It should

not stand in isolation from the wide array of community-based services and supports funded by

the District’s government. As other states are now demonstrating, individuals with a serious

mental illness are being successfully supported and treated in the community during the COVID-

19 crisis. These accomplishments are the result of systemic planning, flexibility in funding,

continuing technical assistance, strong collaboration between community providers and hospital

staff, and oversight by the state agencies. The District of Columbia needs to promptly develop

more systemic strategies for coping with the demands of this crisis so that individuals not only

receive timely and effective treatment at St. Elizabeths while hospitalized but, equally

importantly, are discharged to appropriate community settings with supports as soon as clinically

and programmatically possible. It is widely recognized in the field of mental health that

individuals should not be confined to a psychiatric institution if alternative community-based

options can be implemented.

       11.      In order to address these deficiencies in treatment and discharge planning, I

propose the following recommendations, in addition to the recommendations in my prior

declarations:

             a. Saint Elizabeths Hospital should be instructed to develop a plan to implement

                 Individual Recovery Plans, with any appropriate modifications required for
        Case 1:19-cv-03185-RDM Document 87-8 Filed 05/14/20 Page 5 of 5



                health/safety during the ongoing COVID-19 crisis. The Medical Director at

                Saint Elizabeths Hospital should ensure updated individual assessments of all

                patients, with input from the patients’ treatment team, his/her attorney, and/or

                other supportive decision makers as determined by patient choice, to evaluate the

                effects of the stress and trauma of the impact of the current COVID-19 pandemic

                as well as the clinical repercussions resulting from Defendants’ deprivation of

                appropriate mental health services. The Medical Director should ensure that any

                necessary changes to Individual Recovery Plans are implemented without further

                delay. The recommendations included in Dr. Canavan’s report should be

                implemented in order to improve the delivery of necessary treatment services

                and supports.

            b. It is strongly recommended that the Court continue to rely on the fact-finding

                and recommendations of its Amici Curiae or appoint a Court Monitor to provide

                independent oversight until compliance with the requirements for health/safety,

                treatment and timely discharge are met and sustained for a period of time

                determined by the prevalence of the COVID 19 virus in the District of

                Columbia.

I declare, under penalty of perjury, that the forgoing is true and correct. Executed on May 14,

2020.




                                    Elizabeth Jones
